DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-27 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a method comprising:	determining, based on contextual information regarding an application, an objective of a user;
	determining one or more types of the contextual guidance required by the user based on user objectives;
	deriving, based on the contextual information and the objective, contextual guidance of the determined one or more types to assist the user, the contextual guidance including content derived from a database, the content being selected based on statistical data associated with a real-time in-game activity of the user; [[and]] generating a user interface having the contextual guidance of the determined one or more types, the user interface being rendered on a client device;
	detecting an event metadata that a user has completed an objective; and
	transmitting, in response to the detecting, a request to share a recording of the application including the successful completion of the objective.	While Ishikawa and Sperry teach much of the claimed invention, there is no .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715